           Case 8:19-cv-00490-PJM Document 17-2 Filed 05/28/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                          Southern Division

JOSEPH AND KAREN SOMERVLLE, et al.,                   *


       Plaintiffs,                                    *


v.                                                    *

                                                              Civil Action No.: PJM-19-490
WEST TOWN BANK & TRUST,                               *


       Defendant.                                     *


*      *       *       *       *      *       *       *       *      *       *       *      *       *

                                              ORDER

       Upon consideration of the Motion to Dismiss filed by Defendant West Town Bank &

Trust alkla West Town Savings Bank and any opposition filed thereto, IT IS THIS                 day of

_____________________ 2019, HEREBY ORDERED that the motion is GRANTED, and
that the Class Action Complaint and Demand for Jury Trial filed by Plaintiffs be and is hereby

dismissed, with prejudice, for failure to state a claim upon which relief can be granted.




                                      The Honorable Peter J. Messitte
                                      United States District Court for the District of Maryland
